Citation Nr: 1442723	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  10-36 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to January 1969.  

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In April 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.

The record before the Board consists of electronic records within the Veterans Benefits Management System and Virtual VA.


FINDING OF FACT

The Veteran's bilateral hearing loss disability is etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§3.102, 3.303, 3.304, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate the claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) or 38 C.F.R. § 3.159 (2013).

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.




Factual Background and Analysis

The Veteran contends service connection is warranted for bilateral hearing loss disability because it was caused by his exposure to loud noise in service.   
The Veteran's private physician diagnosed sensorineural hearing loss in July 2008. After a thorough ear, nose and throat examination, as well as a thorough review of the Veteran's audiogram, the physician determined that the Veteran's hearing loss was due to noise-induced trauma while in active military service. 

The Veteran was afforded a VA examination in November 2008.  He reported that during service, he used no hearing protection while working as a power generator mechanic and in the motor pool.  After service, he used hearing protection while working on machinery for 10 years.  The examiner diagnosed bilateral high frequency sensorineural hearing loss.  After reviewing the claims file, examining the Veteran, and considering his past noise exposure, the examiner opined that it was less likely than not that the Veteran's hearing loss was caused by or a result of military noise exposure.  The examiner reasoned that the Veteran's separation examination report revealed normal hearing that had improved since enlistment.  Also, the Veteran had 10 years of occupational noise exposure after service that could be a contributing factor in his hearing loss.

In his October 2009 notice of disagreement, the Veteran stated that during his 10 years of working with machinery after service, he was required to wear hearing protection at all times and was inspected on a regular basis to ensure that he was in compliance with the occupational safety requirements.  

The Veteran testified at the April 2014 hearing that while working with power generators during service, he wore no hearing protection.  In contrast, when he worked as a machine operator for 10 years after discharge, he was required to wear earplugs at all times.  He experienced no type of occupational or recreational acoustic trauma post-service that was equivalent to the noise he was exposed to during service.  He started noticing his hearing loss about three years after discharge from service.  The Veteran's representative pointed out that even though the Veteran's private physician did not review the claims file when forming his opinion in July 2008, the Veteran had described to him exactly what he did in the military and how he was exposed to acoustic trauma.

Following its review of all of the evidence, the Board has determined that the Veteran is entitled to service connection for bilateral hearing loss disability because the evidence satisfactorily establishes that the claimed disability originated during his period of active service.  

In reaching this decision, the Board notes that the Veteran's alleged exposure to noise in service is consistent with his job as a power generator mechanic.  He also consistently stated that he wore no hearing protection in service but that he always wore hearing protection at his job after service.

Furthermore, after a thorough examination and review of the Veteran's audiogram, the Veteran's private physician opined that his hearing loss was due to noise-induced trauma while in active military service.  The Board acknowledges that the VA examiner, who reviewed the claims file and examined the Veteran, opined that it was less likely as not that the Veteran's hearing loss was caused by or a result of military noise exposure; however, the negative opinion was based in part on the proposition that the Veteran had significant post-service noise exposure.  The Veteran has disputed that he had any significant noise exposure after service and the Board has found the Veteran to be credible.  While the private physician did not review the claims file, the Veteran's representative pointed out that the Veteran gave the physician a detailed description of his in-service noise exposure, allowing him to form an opinion based on the same information available to the VA examiner.  Thus, the Board finds that the private medical opinion supporting the claim is at least in equipoise with the VA opinion against the claim.  Therefore, service connection for bilateral hearing loss disability is warranted.


						(CONTINUED ON NEXT PAGE)



ORDER

Service connection for bilateral hearing loss disability is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


